 1
     MITCHELL D. GLINER,ESQ.
     Nevada Bar #003419
 2
     3017 West Charleston Blvd.,#95
 3   Las Vegas, NV 89102
     (702)870-8700
 4
     (702)870-0034 Fax
 5
     Attorney for Plaintiff
     mgliner@glinerlaw.com
 6

                                   UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
     TETYANA SERHIYENKO-LEMAY
 9

             Plaintiff,
10
                                                                   No. 2:19-cv-00405-JCM-GWF
     vs.
11


12   MONTEREY FINANCIAL SERVICES LLC
     dba MONTEREY COLLECTION SERVICES
13


14           Defendant.

15

                STIPULATION AND ORDER TO EXTEND THE TIME THROUGH
16
           TUESDAY,JUNE 21,2019 FOR PLAINTIFF TO RESPOND TO DEFENDANT'S
17          MOTION TO DISMISS PLAINTIFF'S AMENDED COMPLAINT AND FOR
       DEFENDANT TO FILE ITS OPTIONAL REPLY BRIEF THROUGH JULY 12,2019
18
                                             [Second Request]
19


20
             This Stipulation is filed pursuant to LR lA 6-1 and 6-2. Plaintiff filed this action on

21
     March 8,2019. On May 28,2019 Defendant filed its pending Motion to Dismiss Plaintiffs

22
     Amended Complaint[#19].

23          Plaintiffs response is due Jime 18,2019 [#22], The parties stipulate to a three-day

24   extension through June 21,2019 for Plaintiffto file her response. Defendant shall have through

25   July 12,2019 to file its optional Reply Brief.

26   ///

27   ///

28   ///
June 18, 2019
